Exhibit 10.1

WMS Industries

2009 Employee Stock Purchase Plan

(As Amended and Restated Effective July 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

  

Purpose

   1

Section 2.

  

Definitions

   1

Section 3.

  

Eligibility

   3

Section 4.

  

Offering Periods

   4

Section 5.

  

Participation

   4

Section 6.

  

Method of Payment of Contributions

   5

Section 7.

  

Grant of Options

   5

Section 8.

  

Exercise of Option

   6

Section 9.

  

Delivery

   6

Section 10.

  

Voluntary Withdrawal; Termination of Employment

   6

Section 11.

  

Interest

   7

Section 12.

  

Stock

   7

Section 13.

  

Administration

   7

Section 14.

  

Designation of Beneficiary

   8

Section 15.

  

Transferability

   8

Section 16.

  

Reports

   9

Section 17.

  

Adjustments Upon Changes in Capitalization; Corporate Transactions

   9

Section 18.

  

Amendment or Termination

   9

Section 19.

  

Notices

   10

Section 20.

  

Conditions for Issuance of Shares

   10

Section 21.

  

Term of Plan; Effective Date

   10

Section 22.

  

Additional Restrictions of Rule 16b-3

   10

Section 23.

  

Notice of Disposition of Shares

   10

Section 24.

  

Merger or Asset Sale

   11

Section 25.

  

Equal Rights and Privileges

   11

Section 26.

  

General Provisions

   11

Section 27.

  

Non-Exclusivity of the Plan

   12



--------------------------------------------------------------------------------

WMS INDUSTRIES INC.

2009 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated Effective July 1, 2009)

Section 1. Purpose.

The purpose of the WMS Industries, Inc. 2009 Employee Stock Purchase Plan is to
provide employees of WMS Industries Inc. and its Designated Subsidiaries with an
opportunity to acquire a proprietary interest in the Company through the
purchase of the Company’s Common Stock. The Plan is effective July 1, 2009.
Among other considerations, it is the intention of the Company to have the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended. The provisions of the Plan shall, accordingly,
be construed so as to extend and limit participation in a manner consistent with
the requirements of Code Section 423. The Plan was adopted by the Company’s
Board of Directors on October 20, 2008 and approved by the Company’s
stockholders on December 11, 2008.

Section 2. Definitions.

(a) “Account” means the bookkeeping account established and maintained by the
Company for each Participant to which such Participant is credited pursuant to
Section 6(b) of the Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Company’s Plan Administration Committee.

(e) “Common Stock” means the common stock, $.50 par value, of the Company.

(f) “Company” means WMS Industries Inc., and any successor thereto.

(g) “Compensation” means total cash compensation received by an Employee from
the Company or a Designated Subsidiary. By way of illustration, but not
limitation, Compensation includes regular compensation such as a salary, wages,
overtime, shift differentials, bonuses, commissions and incentive compensation,
but excludes relocation, expense reimbursements, tuition or other reimbursements
and income realized as a result of participation in any stock option, stock
purchase, or similar plan of the Company or any Designated Subsidiary.

(h) “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of:

(i) sick leave;

(ii) military leave; or



--------------------------------------------------------------------------------

(iii) any other leave of absence approved by the Committee (provided that such
leave is for a period of not more than ninety (90) days, unless reemployment
upon the expiration of such leave is guaranteed by contract or statute, or
unless provided otherwise pursuant to Company policy adopted from time to time);
or

(iv) in the case of transfers between locations of the Company or between the
Company and its Designated Subsidiaries.

(i) “Contributions” means all payroll deductions credited to the Account of a
Participant pursuant to Section 6(b) of the Plan.

(j) “Designated Broker” means the stock brokerage or other financial services
firm designated by the Committee to hold Common Stock purchased by Participants
under the Plan.

(k) “Designated Subsidiaries” means the Subsidiaries that have been designated
by the Committee from time to time in its sole discretion as eligible to
participate in the Plan; provided, however, that the Committee shall only have
the discretion to designate Subsidiaries if the issuance of purchase rights to
such Subsidiary’s Employees pursuant to the Plan would not cause the Company to
incur adverse accounting charges.

(l) “Effective Date” means July 1, 2009, the date on which the Plan takes
effect.

(m) “Employee” means any person, including an Officer, who is employed by the
Company or a Designated Subsidiary, including employees who are members of a
collective bargaining unit, but exclusive of any such person (i) who has been
employed by the Company or a Designated subsidiary for less than one (1) year;
(ii) whose customary employment is for twenty (20) hours or less per week; and
(iii) who does not reside in and is not employed in the United States.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(o) “Fair Market Value” means, as of any relevant date, the closing price of a
share of Common Stock on the New York Stock Exchange (“NYSE”) as reported in The
Wallstreet Journal or as reported on such other national or regional securities
exchange or market system constituting the primary market for such stock, or as
determined by the Committee if such stock is not so reported. If the relevant
date does not fall on a day on which the Common Stock in quoted on the NYSE or
such other national or regional securities exchange or market system, the date
on which the Fair Market Value per share of such Common Stock shall be
established shall be the last day on which the Common Stock of the Company was
so quoted prior to such relevant date.

(p) “Offering Date” means the first business day of each Offering Period of the
Plan.

(q) “Offering Period” means each period of six (6) consecutive months commencing
on July 1, 2009 and each January 1 and July 1 thereafter, during which an
Employee can set aside payroll deductions for use in purchasing Common Stock.

 

2



--------------------------------------------------------------------------------

(r) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(s) “Participant” means an Employee of the Company who elects to participate in
the Plan pursuant to the provisions of Section 5.

(t) “Plan” means the WMS Industries Inc. 2009 Employee Stock Purchase Plan.

(u) “Purchase Date” means the last business day of each calendar quarter.

(v) “Purchase Price” means, with respect to an Offering Period, an amount equal
to 85% of the Fair Market Value of a Share on the Purchase Date.

(w) “Share” means a full or fractional share of Common Stock, as adjusted in
accordance with Section 17 of the Plan.

(x) “Subscription Agreement” means the enrollment forms provided by the
Committee and completed by an Employee electing to participate in the Plan in
accordance with Section 5.

(y) “Subscription Date” means the date coinciding with the close of business for
the Company’s payroll office which is the last business day before the Offering
Date of the first Offering Period to which the Subscription Agreement applies.

(z) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Code Section 424(f).

Section 3. Eligibility.

(a) General Rule. With respect to any Offering period, any Employee on the
Offering Date for such Offering Period shall be eligible to participate in the
Plan during such Offering Period subject to the requirements of Section 5(b) and
any limitations imposed by Code Section 423.

(b) Exceptions to the General Rule. Notwithstanding anything to the contrary
under the Plan, no Employee shall be granted an option under the Plan for an
Offering Period if:

(i) immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own Shares and/or hold outstanding options to purchase Shares possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or of any Subsidiary of the Company, or

(ii) such option would permit the Employee to purchase Common Stock under all
“employee stock purchase plans” (within the meaning of Section 423 of the Code)
of the Company and its Subsidiaries at a rate that exceeds twenty-five thousand
dollars ($25,000) of the Fair Market Value of such Common Stock (determined as
of the Offering Date) for each calendar year in which such option is outstanding
at any time.

 

3



--------------------------------------------------------------------------------

(a) Non-Employee Directors. Non-employee directors of the Company are not
eligible to participate in the Plan.

Section 4. Offering Periods.

The Plan shall be implemented by a series of Offering Periods of six (6) months’
duration, with new Offering Periods commencing on January 1 and July 1 of each
calendar year (or at such other time or times as may be determined by the
Committee). The first Offering Period shall commence on the Effective Date of
the Plan and continue until December 31, 2009. Offering Periods shall continue
until either (i) the Committee decides, in its sole discretion, that there will
be no further Offering Periods because the Common Stock remaining available
under the Plan is insufficient to make offerings to all Employees, or (ii) the
Plan is terminated in accordance with Section 18 of the Plan.

Section 5. Participation.

(a) Initial Participation. An Employee may become a Participant on the first
Offering Date by delivering to the Company’s payroll office a Subscription
Agreement indicating the Employee’s election to participate in the Plan and
authorizing payroll deductions. The Subscription Agreement must be delivered to
the Company’s payroll office no later than the Subscription Date. The
Subscription Agreement and its submission may be electronic, as directed by the
Company. An Employee who does not deliver a Subscription Agreement to the
Company’s payroll office on or before the Subscription Date shall not
participate in the Plan for that Offering Period and shall not participate for
any subsequent Offering Period unless such Employee subsequently files a
Subscription Agreement with the Company by the requisite Subscription Date for
any such subsequent Offering Period. An Employee who becomes eligible to
participate in the Plan after an Offering Period has commenced shall not be
eligible to participate during that Offering Period but may participate in any
subsequent Offering Period provided such Employee files a Subscription Agreement
and is still eligible to participate in the Plan as of the commencement of any
subsequent Offering Period. The Committee may, from time to time, change the
Subscription Date as deemed advisable in its sole discretion for proper
administration of the Plan.

(b) Continued Participation. A Participant shall automatically participate in
the next Offering Period commencing immediately following each Offering Period
in which the Participant participates unless he or she:

(i) ceases to be eligible as provided in Section 3 above,

(ii) withdraws from the Plan pursuant to Section 10(a) below, or

(iii) terminates employment as provided in Section 10(b).

If a Participant automatically participates in a subsequent Offering Period
pursuant to this Section 5(b), then the Participant is not required to file any
additional Subscription Agreement for any such subsequent Offering Period in
order to continue participation in the Plan. However, a Participant may file a
Subscription Agreement with respect to a subsequent Offering Period if the
Participant desires to change any of the Participant’s elections contained in
the Participant’s then effective Subscription Agreement.

 

4



--------------------------------------------------------------------------------

(c) Payroll Deductions. The Subscription Agreement shall set forth the
percentage of the Participant’s Compensation (subject to Section 6(a) below) to
be paid as Contributions pursuant to the Plan. Payroll deductions shall commence
on the first full payroll following the Offering Date and shall end on the last
payroll paid on or prior to the Purchase Date of a given Offering Period, unless
sooner terminated by the Participant as provided in Section 10 of the Plan.

Section 6. Method of Payment of Contributions.

(a) Limitations on Payroll Deduction Elections. The exercise of any option
during an Offering Period may be paid for only by means of payroll deductions
accumulated during the Offering Period from the Participant’s regularly
scheduled pay checks. A Participant shall elect to have payroll deductions made
on each payday during the Offering Period in an amount not less than one percent
(1%) and not more than fifteen percent (15%) (or such greater percentage as the
Committee may establish from time to time before an Offering Date) of such
Participant’s Compensation on each payday during the Offering Period.

(b) Participant Accounts. All Contributions authorized by a Participant shall be
credited to the Account established under the Plan for the Participant. The
monies represented by such Account shall be held as part of the Company’s
general assets, usable for any corporate purpose, and the Company shall not be
obligated to segregate such monies. A Participant may not make any separate cash
payment or contribution to such Account.

(c) Changes or Discontinuation of Payroll Deductions. The Participant may not
increase or decrease his or her Contributions during an Offering Period.
However, any Subscription Agreement filed by the Participant and delivered to
the Company’s payroll office no later than the Subscription Date which elects a
different Contribution amount per pay check (whether increasing or decreasing
such amount) shall take effect as of the Offering Date for the next following
Offering Period. A Participant may discontinue his or her participation in the
Plan as provided in Section 10.

(d) Company’s Rights to Adjust Payroll Deductions. Notwithstanding anything to
the contrary, to the extent necessary to comply with Section 423(b)(8) of the
Code and Section 3(b)(ii) above, a Participant’s payroll deductions may be
decreased during any Offering Period scheduled to end during the current
calendar year to a percentage less than that elected by the Participant
including to 0%. Payroll deductions shall recommence at the rate provided in
such Participant’s Subscription Agreement at the beginning of the first Offering
Period that is scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 10.

Section 7. Grant of Options.

On each Offering Date, each eligible Employee participating in such Offering
Period shall be granted an option to purchase on each Purchase Date that number
of full and fractional Shares determined by dividing such Employee’s Account
balance as of such Purchase Date by the applicable Purchase Price; provided,
however, that such purchase shall be subject to the limitations set forth in
Sections 3(b) and 12.

 

5



--------------------------------------------------------------------------------

Section 8. Exercise of Option.

(a) General Rule. Unless a Participant withdraws from the Plan as provided in
Section 10, his or her option for the purchase of Shares will be exercised
automatically on each Purchase Date of an Offering Period by applying the amount
in the Participant’s Account to the purchase of that number of full and
fractional Shares determined by dividing such amount by the Purchase Price. The
Shares purchased upon exercise of a purchase right hereunder shall be deemed to
be transferred to the Participant on the Purchase Date. During his or her
lifetime, a Participant’s right to purchase Shares hereunder is exercisable only
by the Participant.

(b) Pro Rata Allocation. If the total number of Shares to be purchased by
Participants under the Plan exceeds the number of Shares then available under
the Plan, the Board shall make a pro rata allocation of the Shares remaining
available in a uniform and non-discriminatory manner. In such event, the payroll
deductions to be made pursuant to the authorizations therefore shall be reduced
accordingly and the Board shall give written notice of such reduction to each
affected Participant.

Section 9. Delivery.

As soon as administratively practicable after a Purchase Date, the number of
Shares purchased by each Participant upon exercise of his or her option shall be
registered in the name of each Participant, as appropriate, and deposited into
an account established in the Participant’s name with the Designated Broker. If
a stock brokerage firm other than the Designated Broker initiates, on behalf of
a Participant, the transfer of such Participant’s Shares being held in the
Participant’s account with the Designated Broker to such other stock brokerage
firm, the Designated Broker shall transfer all full and fractional Shares held
in such account to such other stock brokerage firm. If a Participant initiates
the transfer of Shares held in his or her account with the Designated Broker to
another stock brokerage firm only full Shares shall be transferred to such other
stock brokerage firm and the value of any fractional Shares will be paid to the
Participant in cash.

Section 10. Voluntary Withdrawal; Termination of Employment.

(a) Withdrawal During an Offering Period. A Participant may withdraw all but not
less than all of his or her Account balance under the Plan at any time prior to
a Purchase Date by submitting a completed “Notice of Withdrawal” form to the
Company’s payroll office or electronically completing the required documentation
provided by the Company through the designated Broker, as directed by the
Company’s payroll office. The Participant’s Account Balance will be paid to him
or her as soon as administratively practicable after receipt of his or her
Notice of Withdrawal and his or her option for the current period will be
automatically terminated, and no further payroll deductions for the purchase of
Shares will be made during the Offering Period. The termination of such Option
shall be irrevocable, and the Participant may not subsequently rejoin that same
Offering Period for which the terminated Option was granted.

 

6



--------------------------------------------------------------------------------

(b) Termination of Employment. Upon termination of the Participant’s Continuous
Status as an Employee prior to the Purchase Date of an Offering Period for any
reason, whether voluntary or involuntary, including retirement or death, his or
her Account balance will be returned to him or her or, in the case of his or her
death, to the person or persons entitled thereto under Section 14, and his or
her purchase right will be automatically terminated. In the event an Employee
fails to remain in Continuous Status as an Employee of the Company for at least
twenty (20) hours per week during the Offering Period in which the Employee is a
Participant, he or she will be deemed to have elected to withdraw from the Plan
and his or her Account Balance will be returned to him or her as soon as
administratively practicable and his or her purchase right terminated.

(c) Subsequent Participation. A Participant’s withdrawal during an Offering
Period will not have any effect upon his or her eligibility to participate in a
succeeding Offering Period or in any similar plan that may hereafter be adopted
by the Company.

Section 11. Interest.

No interest shall accrue on the Contributions (reflecting payroll deductions) of
a Participant in the Plan.

Section 12. Stock.

(a) Stock Subject to the Plan. The maximum number of shares of Common Stock
which may be sold under the Plan is (i) five hundred thousand (500,000). Such
shares of Common Stock may be either authorized and unissued shares or issued
shares heretofore or hereafter acquired and held as treasury shares, as the
Board may from time to time determine. In the event that there is an increase or
decrease in the number of issued shares of Common Stock by reason of any cause
such as a stock split, reorganization, recapitalization, combination or exchange
of stock, merger, consolidation, or any other change in the corporate structure
without receipt or payment of consideration by the Company (see Section 17
below), the number of Shares then remaining for issue under the Plan shall, in
each such event, be adjusted by the Board in proportion to the change in issued
Common Stock resulting from such cause.

(b) Stockholder Rights. The Participant shall have no interest or voting right
in Shares covered by his or her purchase right until such purchase right has
been exercised.

(c) Registering of Shares. Shares to be delivered to a Participant under the
Plan will be registered in the name of the Participant.

Section 13. Administration.

(a) General. The Plan shall be administered by the Committee.

(b) Authority of the Board. The Committee shall have the authority:

(i) to construe and interpret the Plan;

(ii) to determine eligibility for participation under the Plan;

 

7



--------------------------------------------------------------------------------

(iii) to establish, amend or waive rules, procedures and regulations for its
administration (including, but not limited to, prescribing the forms and terms
of instruments for Participants’ Common Stock subscriptions and beneficiary
designations); and

(iv) to take any such actions as may be necessary in order to comply with the
requirements of Section 423 of the Code.

Offerings under the Plan may be subject to such provisions as the Committee
shall deem advisable, and may be amended by the Committee from time to time.
Decisions of the Committee shall be final binding on all parties having an
interest in the Plan.

(c) Powers of the Committee. The Committee may employ such legal counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent.

(d) Indemnification. No member of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Common Stock
offering made under it. To the maximum extent permitted by applicable law, each
member of the Committee shall be indemnified and held harmless by the Company
against any cost or expense (including legal fees) or liability (including any
sum paid in settlement of a claim with the approval of the Company) arising out
of any act or omission to act in connection with the Plan unless arising out of
such member’s own fraud or bad faith.

Section 14. Designation of Beneficiary.

A Participant may file a written designation of a beneficiary or beneficiaries
who are to receive any of the benefits under this Plan in the form of shares of
Common Stock and/or cash in the event of such Participant’s death prior to
delivery of such benefits. Such designation of beneficiary or beneficiaries may
be changed by the Participant at any time by written notice. Upon the death of a
Participant and upon receipt by the Committee of proof of the identity and
existence at the Participant’s death of a beneficiary validly designated by the
Participant, the Committee shall deliver such benefits to such beneficiary. In
the event of the death of a Participant and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such
Participant’s death, the Committee shall deliver such benefits to the executor
or administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Committee), the
Committee, in its discretion, may deliver such benefits to the spouse or to any
one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Committee, then to such other person as
the Committee may designate. No designated beneficiary shall, prior to the death
of the Participant by whom he has been designated, acquire any interest in such
benefits credited to the Participant under the Plan.

Section 15. Transferability.

Neither Contributions credited to a Participant’s Account nor any rights with
regard to the exercise of an option or to receive Shares under the Plan may be
assigned, transferred, pledged or otherwise disposed of in any way (other than
by will, the laws of

 

8



--------------------------------------------------------------------------------

descent and distribution, or as provided in Section 14) by the Participant. Any
such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw funds in accordance with Section 10.

Section 16. Reports. Statements of Account will be provided to participating
Employees by the Company or the Designated Broker at least annually, which
statements will set forth the amounts of Contributions, the per Share Purchase
Price, the number of Shares purchased and the remaining cash balance, if any, in
the Participant’s Account

Section 17. Adjustments Upon Changes in Capitalization; Corporate Transactions.
Subject to any required action by the stockholders of the Company, in the event
of a stock split, stock dividend, reorganization, recapitalization,
reclassification or combination of shares, merger, consolidation, spinoff, sale
of assets or similar event, the Committee, in its sole discretion and without
liability to any person may make such substitution or adjustment, if any, as it
deems equitable, including but not limited to the following:

(i) the number and kind of shares or other securities that are reserved for
issuance under the Plan,

(ii) the number and kind of share or other securities that are subject to
outstanding purchase rights,

(iii) the appropriate Fair Market Value and other price determination applicable
to the purchase rights, and/or,

(iv) any other affected term of such purchase right.

The Committee shall make all determination under this Section 17, and all such
determinations shall be conclusive and binding.

Section 18. Amendment or Termination.

(a) The Plan may be amended by the Committee from time to time to the extent
that the Committee deems necessary or appropriate in light of, and consistent
with, Section 423 of the Code, or otherwise; provided, however, that no such
amendment shall be effective, without approval of the stockholders of the WMS,
if stockholder approval of the amendment is required by Rule 16b-3 under the
Exchange Act or any successor rule or Section 423 of the Code. The Committee
also may terminate the Plan or the granting of options pursuant to the Plan at
any time; provided, however, that the Committee shall not have the right to
modify, cancel, or amend any outstanding option granted pursuant to the Plan
before such termination unless each Participant consents in writing to such
modification, amendment or cancellation.

(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been adversely affected, the Committee shall be
entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a participant
in order to adjust for delays or mistakes in the

 

9



--------------------------------------------------------------------------------

Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Committee determines in its sole discretion advisable that are consistent
with the Plan.

Section 19. Notices.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

Section 20. Conditions for Issuance of Shares.

Shares shall not be issued with respect to the Plan unless such Shares and the
issuance and delivery of such Shares pursuant to the Plan shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, applicable state securities laws and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such purchase right to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

Section 21. Term of Plan; Effective Date. The Plan shall become effective on
July 1, 2009, subject to approval by the Company’s stockholders. It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 18.

Section 22. Additional Restrictions of Rule 16b-3. The terms and conditions of
purchase rights granted hereunder to, and the purchase of Shares by, persons
subject to Section 16 of the Exchange Act shall comply with the applicable
provisions of Rule 16b-3. This Plan shall be deemed to contain, and such
purchase rights shall contain, and the Shares issued upon exercise thereof shall
be subject to, such additional conditions and restrictions as may be required by
Rule 16b-3 to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

Section 23. Notice of Disposition of Shares. Each Participant shall give prompt
notice to the Company of any disposition or other transfer of Shares purchased
during an Offering Period under this Plan if such disposition or transfer is
made: (i) within two (2) years from the Offering Date of the Offering Period in
which such shares were purchased or (ii) within one (1) year after the Purchase
Date on which such shares were purchased. Such notice shall specify the date of
such disposition or other transfer and the amount realized by the Participant,
in cash, other property, assumption of indebtedness or other consideration, by
the Participant in such disposition or other transfer.

 

10



--------------------------------------------------------------------------------

Section 24. Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option under the Plan shall
be assumed or an equivalent option substituted by the successor corporation or a
parent corporation or subsidiary corporation of the successor corporation (as
such terms are defined in Code Sections 424(e) and (f)). In the event that the
successor corporation refuses to assume or substitute for the option, any
Offerings Period then in progress shall be shortened by setting a new
Subscription Date and any Offering Period then in progress shall end on the new
Subscription Date. The new Subscription Date shall be before the date of the
Company’s proposed sale or merger. The Company shall notify each Participant in
writing, at least ten (10) business days prior to the new Subscription Date,
that the Subscription Date for the Participant’s option has been changed to the
new Subscription Date and that the Participant’s option shall be exercised
automatically on the new Subscription Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.

Section 25. Equal Rights and Privileges. All Employees of the Company (or of any
Designated Subsidiary) will have equal rights and privileges under this Plan so
that the Plan qualifies as an “employee stock purchase plan” within the meaning
of Section 423 of the Code and applicable Treasury regulations promulgated
thereunder.

Section 26. General Provisions.

(a) Employment. Nothing in the Plan or in any related instrument shall confer
upon any Employee Participant or other Employee any right to continue in the
employ of the Company or shall affect the right of the Company to terminate the
employment of any Employee Participant or other Employee with or without cause.

(b) Governing Law. The Plan and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of Illinois, except to the
extent governed or superseded by the laws of the United States.

(c) No Implied Rights. Neither the establishment of the Plan nor any amendment
thereof shall be construed as giving any Participant or any other person any
legal or equitable right unless such right shall be specifically provided for in
the Plan or conferred by specific action of the Board in accordance with the
terms and provisions of the Plan.

(d) Successors. All obligations of the Company under the Plan, with respect to
purchase rights thereunder, shall be binding on any successor to the Company,
whether the existence or such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business and/or assets of the Company.

(e) Severability. In the event that any provision of the Plan shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of the Plan shall be unaffected thereby and shall remain in full
force and effect in such jurisdiction, and any such invalid or unenforceable
provision shall not be considered invalid and unenforceable in any other
jurisdiction.

 

11



--------------------------------------------------------------------------------

Section 27. Non-Exclusivity of the Plan.

Neither the adoption of this Plan by the Board nor the submission of the Plan to
the stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including without limitation, the granting of stock
options otherwise than under this Plan, and such other incentive arrangements
may be either generally applicable or applicable only in specific cases.

 

12